DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack (DE 102008025037, of record) and further in view of Adamson (WO 03/105509, of record) and/or Randall (WO 2016/060851, of record).
As best depicted in Figure 1, Schunack is directed to a tire construction comprising a carcass 3, a sidewall rubber layer 8, and a sidewall insert 10,11 positioned axially inside said carcass.  In such an instance, though, Schunack is silent with respect to the inclusion of an electronic device between said carcass and said sidewall.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 24).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Schunack for the benefits detailed above.  Lastly, Adamson (Page 4) states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the tire 14 which forms a surface” and Randall (Paragraph 28) states that “the electronic device may be disposed between any two layers of the tire”.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device between carcass 3 and sidewall rubber layer 8 at the claimed radial location in view of the general disclosures of Adamson and/or Randall.  It is particularly noted that Randall depicts an exemplary embodiment in which an electronic device is positioned in an upper sidewall region that is consistent with the claimed radial position.      
With respect to claims 20, 22, and 23, the general disclosure of Adamson and Randall suggests the placement of an electronic device in any number of positions within the tire structure, including that required by the claimed invention.  It is further noted that an exemplary tire construction of Randall depicts a radial placement that is on the order of that required by the claims.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed radial placement. 
	Regarding claim 21, as noted above, the references specifically teach tire constructions in which an electronic device is placed between a carcass and a sidewall.
	 As to claim 24, the combined thickness of 10 and 11 is up to 13 mm and particularly between 9 mm and 11 mm (Paragraph 30).
	With respect to claim 26, Adamson refers to an insulating coating (Page 4, last paragraph).
	Regarding claim 27, given the function of said coating, it reasons that a modulus of said coating would be smaller than that of the adjacent rubber layers (not designed to provide high strength). 
	As to claim 28, Adamson suggests the claimed relationship (Page 5, 2nd paragraph).
	With respect to claims 35 and 36, a fair reading of Adamson suggests the inclusion of at least one electronic device (Page 4, 2nd paragraph) and such encompasses the claimed tire constructions.  Also, the language “outer side of the tire” pertains to a mounted tire, while the claims are simply directed to a tire article (a tire has the capability of being mounted such that either sidewall is an outer side). 
4.	Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack, Adamson, and Randall as applied in claim 19 above and further in view of the Admitted Prior Art (APA).
As detailed above, Adamson and Randall recognizes the known inclusion of RF devices in tire constructions to provide any number of information data.  In terms of the structure of such a device, the AA recognizes that such devices are conventionally formed with an electronic chip and a radiating antenna (Paragraph 28).  
Regarding claim 30, Adamson teaches that the antenna body “is a wire formed of spring steel, brass coated spring steel, or spring brass” (Page 2, Lines 5).  This language is seen to correspond with the claimed helical antenna segments.  Also, antennas are commonly joined with a chip by soldering, for example, and such corresponds with the claimed galvanic connection.
5.	Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack, Adamson, Randall, and the APA as applied in claim 29 above and further in view of Arnow (US 3,858,220, of record).  
	As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include an RF device in the tire of Kawabata in view of Adamson and/or Randall.  More particularly, Adamson states that “the antenna body can be any body capable of transmitting radio frequency energy” (Page 2, 5th paragraph).  Figure 1 depicts the presence of antennas connected to a central transponder or radio device. Figure 2 of Randall similarly depicts the presence of a pair of antennas and a RFID transponder in an exemplary construction (Paragraph 31).  A fair reading of these references suggests the general use of any number of antenna arrangements.  Arnow provides one example in which first and second antennas are combined with an additional inductive assembly having a plurality of wire windings (Column 4, Lines 3+).  This would correspond with the primary antenna of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of antenna configurations given the general disclosure of Adamson and Randall, including that taught by Arnow.
	Regarding claims 32-34, said primary antenna is positioned in a central zone between respective antennas, wherein an axis of all the coils are parallel to each other.  Additionally, Arnow states that an inner diameter of the turns in the inductive assembly (primary antenna) are preferably about the same diameter of the coils in the adjacent antennas (those that correspond with the radiating antenna) (Column 4, Lines 3+). This disclosure includes embodiments in which said turns in the inductive assembly are smaller than those associated with the adjacent coils and such is seen to satisfy an interior arrangement as required by the claims.
Response to Arguments
6.	Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that even if Adamson and Randall disclose a position of an electronic component that might correspond to the position disclosed in the present specification, this is insufficient to provide inherent disclosure of positioning of the electronic device radially at or above 55% of a section height of the tire.  It is emphasized that Adamson and Randall recognize the known inclusion of electronic components in any number of positions.  Adamson actually teaches an exemplary assembly in which an electronic component 10 is positioned in a crown region above belt layers 18 and such is significantly radially outward of a height hat corresponds with 0.55 times a tire section height.  Similarly, Randall (Figure 1) teaches an exemplary assembly in which electronic component 105 is positioned at a height that is in the vicinity of the maximum tire section width and such appears to correspond with a height in accordance to the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of radial positionings when including an electronic component to provide informational data.  Again, the general disclosure of Adamson and Randall suggests radial positionings above and below a height that corresponds with 0.55 times a tire section height, there being no conclusive showing of unexpected results for the claimed arrangement.
	Applicant further contends that the Examiner provides no motivation whatsoever to position the electronic device radially at or above 55 of a section height of the tire.  As detailed above, one of ordinary skill in the art at the time of the invention would have been amply motivated to include an electronic component in the tire of Schunack (provides informational data).  When including such a component, Adamson and Randall suggest a wide variety of arrangements, including those arranged at a radial height in accordance to the claims.  A fair reading of Adamson and Randall suggests that sufficient transmission can be achieved independent of the exact radial position (corresponds with reasonable expectation of success)  and thus, one of ordinary skill in the art at the time of the invention would have found it obvious to include an electronic component in the tire of Schunack at heights at or above 0.55 times a tire section height.  It is emphasized that exemplary arrangements taught by Adamson and Randall appear to satisfy the claimed radial arrangement and Applicant has not provided a conclusive showing of unexpected results for the claimed radial height. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

             	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 12, 2022